DETAILED ACTION
The following Final Office Action is in response to Applicant communication filed on 11/08/2021. 

Status of Claims
Applicant’s amendment amended claims 21, 25-27, 29, 33-35, 37, and 41-43. Claims 1-20 were previously cancelled. Claims 21-44 are pending and have been rejected as follows. 

Response to Amendment
The 35 U.S.C. 112(b) rejection of claims 26, 27, 34, 35, 37-44 in the previous office action is withdrawn in view of the amendments to the claims. However, claims 37-44 are newly rejected under 112(b) as necessitated by amendment. 
The 35 U.S.C. 101 rejection of claims 21-44 is maintained. 
The 35 U.S.C. 103 rejections of claims 21-44 are maintained. 

Response to Arguments
Applicant’s arguments with respect to 35 U.S.C. 101 are fully considered but unpersuasive. 
Applicant submits that under the first prong of step 2A the claims are not directed to certain methods of organizing human activity because “the claims are directed to a technique for automating the update of ratings for an application based on use of the application, where such updates do not automatically result in sales and could lead to less sales.” (Remarks P. 13). Examiner finds this argument unpersuasive. The claims clearly set forth limitations for generating overall ratings of products, e.g. applications for sale/download in an App store, from ratings provided by users who meet a quality threshold/criterion for use in marketing or sales of applications to consumers (Specification at least: [0002]-[0004]; [0043]: After collecting or assembling quality user profiles on a variety of users (whether or not anonymized), the profiles may be correlated to assist in efforts relating to ratings, recommendations, sales and marketing, and customer satisfaction.), i.e. the providing of ratings and analysis of ratings are clearly part of “commercial interactions” including marketing and sales activities or behaviors, e.g. relating to an App Store. Applicant’s assertion that “ratings do not necessarily tie to (e.g. Fig. 7, [0046]: “By using correlation techniques as discussed above or otherwise, application rating systems may be improved. By way of illustration, FIG. 7 shows an exemplary application store page 700 from the Apple App store or an analogous store. This illustrated store page shows advertising information 705 for each of a variety of game genre applications. Each application's advertising information contains a user rating section 710. The quality user information discussed herein as - well as the correlation analysis of many user profiles can be used to enhance the quality and usefulness of this rating information.”) and thus is clearly part of the commercial interactions that include activities or behaviors involved in marketing & advertising applications or the sale of applications in an App Store. Furthermore, Examiner notes that the claims utilize the “quality analysis” to identify contrived, i.e. fraudulent, ratings and thus may also be considered a mitigation of fraud/risk. Additionally, the claims also recite limitations falling within the categories of Mental Processes as identified in the rejection below and thus clearly recite an abstract idea when evaluated under Step 2A Prong 1.  
Applicant submits that the claims integrate the abstract idea into a practical application similar to Example 42 because the claims are directed to a network scenario where new information is being entered by users and the new information is modified and “provide an improvement over prior art systems, where the improvement relates to how information is received and updated” (Remarks P. 13-16). Examiner finds this argument unpersuasive. Unlike the claims at issue in Example 42, which were directed to improvements in sharing information in real-time in a standardized format based on conversion from non-standardized format(s) that were dependent on the hardware and software platform used by the one or more users, the claims in the instant case are directed to a business solution to a business problem of providing accurate or relevant ratings of business products by filtering out unreliable or contrived ratings that don’t meet a threshold quality, the receiving of data from multiple 
Applicant asserts that “These unconventional, technical features have not been “proven by clear and convincing evidence”, Berkheimer Memo at page 12, as evidence of these features has been provided and the rejection has not been expressly supported in writing with evidence” and “as the claims are tied to a practical application and not an abstract idea, the claims are patentable subject matter under prong I/II of Step 2A. Additionally, with the use of unconventional technical features, the claims are patentable subject matter under Step 2B” (Remarks P. 14). Examiner finds this argument unpersuasive.  
The “correlating… the use data…with an expected extent of use of the first application to determine a criteria for automating the update of ratings for the first application, wherein the criteria accounts for when use data quality is below a threshold”, “in accordance with a determination that the criteria is met, updating… based on the third rating…the overall rating and storing the updated overall rating”, and “in accordance with a determination that the criteria is not met, forgoing update…of the overall rating based on the third rating” referenced by Applicant (Remarks P. 14) are part of the abstract idea itself and not additional elements / “technical features” under Step 2A Prong 2 or Step 2B (MPEP 2106.07(a): “For Step 2A Prong Two, the rejection should identify any additional elements (specifically point to claim features/limitations/steps) recited in the claim beyond the identified judicial exception;”).
The Berkheimer Memo requires evidence only for those additional elements indicated as being well-understood, routine, and conventional under step 2B1, in the instant case those features include the elements indicated as being insignificant extra-solution activity under step 2A-prong 22, i.e. transmitting and receiving data between The conventionality of these elements is evidenced by MPEP 2106.05(d)(II) describing transmitting and receiving data over a network, electronic recordkeeping including updating an activity log (Ultramercial), and storing and retrieving information from memory as conventional activity thus satisfying the requirements of the Berkheimer Memo. The other additional elements in the claim fail to necessitate a conclusion that the claims amount to significantly more than the abstract idea for the same reasons as step 2A prong 2 as described further in the rejection below3. 
Applicant submits that the “claimed requirement of receiving ratings via user interfaces of three different devices in claims 21, 29, and 37 could be interpreted as providing “significantly more” than any recited judicial exception since it is an additional meaningful limitation on how the ratings are received” (Remarks P. 17). Examiner finds this argument unpersuasive. The receiving of ratings from multiple general purpose computers over a network is merely part of insignificant extra-solution data collection that merely utilizes well-understood, routine, and conventional techniques of transmitting and receiving data over a network as evidenced by at least MPEP 2106.05(d)(II) and thus fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea. 
Applicant submits that the claimed “storing, by one or more server computers, use data of the first application in the one or more memories, the use data indicating an extent of use of the first application on the third device and based at least on software executed on the third device identifying instances of the first application being opened on the third device” provides significantly more than any recited judicial exception since it is an additional meaningful 
Applicant submits that the claimed “correlating, by the one or more server computers, the use data stored in the one or more memories with an expected extent of use of the first application to determine a criteria for automating the updating of ratings for the first application, wherein the criteria accounts for when use data quality is below a threshold” provides significantly more than the judicial exception since it is an additional meaningful limitation on how the criteria is determined (Remarks P. 17). Examiner finds this argument unpersuasive. As the determining of the criteria by “correlating” data is part of the abstract idea itself (MPEP 2106.05(I): “An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself.") and the recited computer structure of performing the correlating by “one or more server computers” from data “stored in one or more memories” “for automating” the updating of ratings merely amounts to the use of a general purpose computer as a tool to “apply” and thus fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea.
Applicant submits that the limitation “displaying, by an electronic display, a representation of the first application and a representation of the overall rating, wherein the representation of the overall rating is based on a latest overall rating for the first application stored in the one or more memories” could be interpreted as providing “significantly more” than any recited judicial exception since it is an additional meaningful limitation on “how the overall rating affected by the criteria is used” (Remarks P. 17). Examiner finds this argument unpersuasive. As the displaying of representations of the first application, e.g. title/name, and the overall rating, e.g. numerical score, based on the overall rating is merely part of the abstract idea itself, e.g. capable of being performed mentally with the aid of pen and paper, and the “electronic display” and “one or more memories” for storing data used in the analysis and displaying the 
For at least these reasons, Applicant’s arguments are unpersuasive and the 35 U.S.C. 101 of claims 21-44 is maintained.  See rejection for further detail. 

	Applicant’s arguments with respect to 35 U.S.C. 103 are fully considered but unpersuasive. Applicant submits that “While Mote teaches detection of fraudulent submissions, Mote relies on analysis of the submissions themselves (see e.g., paragraphs [0031]-[0033]) and thus fails to teach or suggest "use data indicating an extent of use of the first application on the third device and based at least in part on software executed on the third device identifying instances of the first application being opened on the third device" and "correlate the use data and the application-specific context data stored in the one or more memories with an expected extent of use of the first application to determine a criteria for automating the update of ratings for the first application, wherein the criteria accounts for when use data quality is below a threshold" as is recited in claim 21. Submission timing and volume patterns as in Mote are not the same as "use data indicating an extent of use of the first application on the third device and based at least in part on software executed on the third device identifying instances of the first application being opened on the third device".” (Remarks P. 18). Examiner finds this argument unpersuasive. 
1. Mote teaches receiving usage information from client devices to be used in determining fraudulent submissions/ratings including usage information indicating whether and when applications were launched, i.e. opened, [0030] and thus in combination with Reisman’s teaching of collecting and storing “operational data” regarding the product or service, including “software programs”, being rated, the combination of the cited references clearly teaches or suggests the claimed “storing… use data indicating an extent of use of the first application on the third device and based at least in part on software executed on the third device identifying instances of the first application being opened on the third device”. 
	
correlate the use data and the application-specific context data4 stored in the one or more memories with an expected extent of use of the first application to determine a criteria for automating the update of ratings for the first application, wherein the criteria accounts for when use data quality is below a threshold” in light of the supporting disclosure [0045] includes determining an expected5 extent of use correlated from/with a plurality of users “use data”, the determined “expected” extent of use being used as a “criteria”/ threshold for comparison to other users’ use data to determine whether to exclude ratings from the overall rating. Noting that the claimed “correlating” limitation merely recites that the stored “use data” is used in the “correlating” and does not specify which specific values in the “use data [set]” are utilized. Finding that the “use data” is a set of collected data values/metrics regarding use of the application, e.g. see claim 27, Fig. 5, that is “based at least in part on software executed on the third device identifying instances of the first application being opened on the third device” but is not limited to these values and therefore under the BRI of the claim the “correlating” is not limited to correlating “instances of opening” the application but includes correlating any and all data indicating an “extent of use”6. Which is taught by the combination of Reisman in view of Mote. 
Reisman describes filtering ratings/PSMD (c.12:51-64: “the post-sale market data may include a utility rating expressed within a specific scale”) data to include only ratings from users that have a similar operational data profile, i.e. “extent of use” of the product/application (c.22:1-29: Operational data from the purchaser's own autos could be used to automatically create a driver profile… use a consumer's own PSMD to characterize the consumers needs and preferences, and to then use that information as a filter for assessing PSMD from others on prospective purchases. The methods described here provide a way to collect data to enable collaborative filtering techniques for proposing new products to be considered based on preferences of other consumers with similar rating profiles, as well as to enable selective filtering of PSMD to give preference to the experience of a Subset of consumers with similar profiles.; c.21:45-67: Such a simulator might gather information from the consumer on his driving habits and preferences, and then select operational experience data for a proposed purchase from a matching Subset of consumers). Reisman fails to describe that the profile comparison is to an “expected” extent of use which “accounts for when use data quality is below a threshold” and that the “expected” extent of use/criteria is determined by correlating use data [from multiple users]. Mote however describes determining a threshold/expected ratio of submissions over downloads/installs, i.e. “use data”, (Mote: [0029]: over (i.e., as a fraction of) the number of downloads/installations of the associated application) by computing a statistical percentage or average of correlated submission and “extent of use”/download data from multiple users ([0029]: “The threshold may be based on, for example, a study or computed statistics that show that only 10% of users that download an application rate it and/or comment on it… (e.g., beyond a determined threshold) an average ratio for other applications/users.), the threshold ratio being used as a comparison for determining fraudulent submissions ([0029]: Submission analyzer 324 may determine whether a current or incoming rating/comment is suspicious (e.g., because it pushes a computed submission ratio outside of acceptable ranges) and may generate an intermediate signal that indicates an enhanced likelihood of the current rating/comment being fraudulent.). Therefore, in combination it would have been obvious to filter ratings based on comparison to a threshold/“expected” extent of use determined from correlating use data from multiple users. 
	For at least these reasons, Applicant’s argument(s) are unpersuasive and the 35 U.S.C. 103 rejection is maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
correlate the use data and the application-specific context data stored in the one or more memories with an expected extent of use of the first application to determine a criteria for automating the update of ratings for the first application” however there is insufficient antecedent basis for “the application-specific context data” in the claim. Examiner interprets and recommends --correlate the use data 
	Claims 38-44 are rejected under 112(b) by virtue of their dependency on rejection parent claim 37. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a method, non-transitory computer-readable medium, and system for updating overall/aggregate ratings from users of an application to include ratings from “good” or desired users based on comparisons of users’ application usage patterns/profile data with quality criteria determined based on correlated profile data, e.g. common usage patterns, i.e. generating/updating ratings to include ratings from users that have patterns of usage data that meet a threshold quality criteria, e.g. filtering out contrived ratings (at least Specification [0004] and [0007]-[0008]). Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: Claims 21-44 are directed to a statutory category, namely a “method” (claims 21-28), “non-transitory computer-readable medium” (claims 29-36), and a “system” (claims 37-44). 
Step 2A – Prong 1: Claims 21-44 are found to recite limitations that set forth the abstract idea(s), namely in independent claims 21, 29, and 37:
Computing/compute… based on the first rating and the second rating…, an overall rating for the first application…; 
correlating…the use data…with an expected extent of use of the first application to determine a criteria for automating the update of ratings for the first application, wherein the criteria accounts for when use data quality is below a threshold;
in accordance with a determination that the criteria is met, updating/update…, based on the third rating…, the overall rating…; 
in accordance with a determination that the criteria is not met, forgoing/forgo update …of the overall rating based on the third rating;
displaying/provide…a representation of the first application and a representation of the overall rating…, wherein the representation of the overall rating is based on a latest overall rating for the first application… (finding that the broadest reasonable interpretation of “representation” includes textual data, e.g. application title/name or numerical data for the rating, and thus the “display” or output of the “representations” are capable of being performed mentally/manually using pen and paper, e.g. drafting a report of the results of the analysis; e.g. see Applicant Spec: Fig. 7-8: “716”, “719”)
Dependent claims 22-28, 30-36, and 38-44 recite the same or similar abstract idea(s) as independent claims 21, 29, and 37 as well as reciting further limitations setting forth the abstract idea(s), namely: 
In claims 23, 31, and 39:
Receiving/receive a request for a rating for the first application, wherein the request is for a fourth device different from the first device, the second device, and the third device;  (noting “for a fourth device different from the first device, the second device, and the third device” is under the broadest reasonable interpretation merely descriptive of the request/an intended use of the request, e.g. to provide the overall rating to the fourth device/user)
wherein the overall rating is specific to the fourth device such that a second overall rating for the first application that is specific to a fifth device is different from the overall rating.  (noting that “the fourth device” is interpreted broadly to be synonymous with a fourth user, i.e. is merely a data characterization, see specification [0033], and the ratings are specific/tailored to the user of the device)

In claims 25, 33, and 41:
Generating/generate a first quality profile that includes use data corresponding to use of the first application on the third device; (noting “use of the first application on the third device” is merely descriptive of the “use data” type(s) in the profile)
Generating a second quality profile that includes use data corresponding to use of the first application on the first device, the second device, or another device other than the third device, wherein the criteria is based on comparing the first quality profile with the second quality profile. (noting “use of the first application on the first device, the second device, or another device other than the third device” is merely descriptive of the “use data” type(s) in the profile)
In claims 26, 34, and 42: 
in accordance with a determination that the use data meets a second criteria different from the first criteria:
generating/generate a weighting factor for the third rating, wherein the weighting factor reduces a weight of the third rating on the overall rating when updating the overall rating; 
Updating/update, based on the third rating and the weighting factor, the overall rating.  
In claims 27, 35, and 43: wherein the use data corresponding to use of the first application on the third device includes at least one of the following: a number of times that the application was opened during a specified time interval; a time of day that the application was opened; a session length for the application; a location of the third device when the application was opened; and an indication of an amount of money used for in-application purchases in the first application.  (noting the claimed limitation merely specifies the type of data values/content received, i.e. is merely further data characterization of the data analyzed as part of the abstract idea) 
wherein the first rating is weighted more than the second rating for the overall rating.  

The identified limitations in claims 21-44 above are found to fall well-within the groupings of subject matter identified by the courts as being abstract concepts, which include the elements directed to receiving of multiple ratings for an application from users, the receiving of user data, including data regarding use of the application, correlating use data with expected/patterns of use to determine a criteria and updating the overall rating or forgoing updating based on the user’s usage meeting the criterion/comparison associated with threshold quality, i.e. generating overall/aggregate ratings from ratings from “good” or desirable users based on comparison of use data to patterns of expected usage, and found to correspond to the category(ies) of:
“Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations
“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” as the identified limitations directed to “computing” of an overall rating, “correlating” use data to determine a criteria, “updating” or “forgoing update” of the overall rating based on comparisons/determinations of whether use data meets the determined quality criteria/threshold (claims  25, 33, and 41), i.e. including ratings in the aggregate rating from users determined to be “good” or not contrived ratings (Spec: [0008]; [0030]; [0044]-[0045]), are data observations, evaluations, and/or judgements easily performed mentally and/or using pen and paper. 
Step 2A – Prong 2: Claims 21-44 are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically the claims recite the additional elements of: 
“one or more server computers” (claim 21), “storing” data in “one or more memories” (claims 21, 29, 37), the inputting of ratings data via “user interface(s)” of the plurality of user devices (claims 21, 29, and 37), “displaying, by an electronic display,” representations of ratings data (claims 21, 29, and 37), “A non-transitory computer readable medium comprising one or more instructions that when executed on one or more processors configure the one or more processors to” (claim 29), and “A computer system comprising: one or more processors; and a non-transitory computer readable medium coupled to the one or more processors, wherein the non-transitory computer readable medium stores instructions that, when executed, cause the one or more processors to” (claim 37), however the aforementioned element(s) fail to integrate the abstract idea into a practical application because they merely amount to generic computer components (Specification [0020]: the discussion herein references a common computing configuration having a CPU resource including one or more microprocessors.; [0021]-[0022]; [0024]) used to apply the abstract idea on a general purpose computer (MPEP 2106.05(f)).  
“Receiving”, by the [server] computer, ratings for the application input via “user interface[s]” of a plurality of “device[s]” (claims 21, 29, and 37), 
“Storing, by the one or more server computers, use data of the first application in the one or more memories, the use data indicating an extent of use of the first application on the third device and based on least in part on software executed on the third device identifying instances of the first application being opened on the third device;” (claims 21, 29, and 37), however the aforementioned storage of use data in memory and the use data being based on “software executed on the third device identifying instances of the first application being opened on the third device” is merely the use of a general purpose computer as a tool to apply the abstract idea (MPEP 2106.05(f)) and/or is merely insignificant extra-solution activity, e.g. data gathering (MPEP 2106.05(g)), and thus fails to integrate the recited abstract idea into a practical application; 
“in response to the request, outputting/output the overall rating to the fourth device.” (claims 23, 31, 39), however the aforementioned outputting of the overall rating/data to the fourth device, e.g. transmitting over a network, is merely insignificant post-solution activity (MPEP 2106.05(g)) and thus fails to integrate the recited abstract idea into a practical application. 
“a first application” (claims 21-44), however the “first application” as recited throughout the claims is merely an attempt at limiting the abstract idea to a particular field of use (MPEP 2106.05(h)), i.e. limiting the abstract idea of updating overall ratings for a product based on comparisons/correlations of similar user data to the particular field/technological environment of application ratings updated based on similar user application usage, and therefore fails to integrate the abstract idea into a practical application.
“wherein the use is detected by the third device” (claims 22, 30, and 38), however the aforementioned element fails to integrate the recited abstract idea into a practical application because detecting use of the application by the device is merely applying the abstract idea on a general purpose computer (MPEP 2106.05(f)), limiting the collected user data to a particular field of use (i.e. the updating of ratings of a product are limited to a first application and thus the user data collected for correlating users corresponds to usage of the application on the device) (MPEP 2106.05(h)), and/or is merely part of pre-solution data gathering (MPEP 2106.05(g)). 
Step 2B: Claims 21-44 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above based on least in part on software executed on the third device identifying instances of the first application being opened on the third device” (claims 21, 29, and 37) and receiving user data regarding use of the application detected by the third device (claims 22, 30, and 38), and data output, i.e. outputting the overall rating (claims 23, 31, 39), (MPEP 2106.05(g)) such insignificant extra-solution activity further merely amounting to well-understood, routine, and conventional activity as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, performing repetitive calculations, electronic recordkeeping, e.g. updating an activity log as in Ultramercial, and storing and retrieving information from memory). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to generating and updating overall ratings of an item based on correlating users usage data with “good” profiles/threshold quality criteria, e.g. to exclude ratings from “bad” users.
	Claims 21-44 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-44 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Reisman US 7406436 B1 hereinafter “Reisman” in view of
Mote et al. US 20140230053 A1 hereinafter “Mote”.
Claims 21, 29, and 37,
Reisman teaches: A method for automating the update of ratings for applications based on use of those applications, the method comprising: / A non-transitory computer readable medium comprising one or more instructions that when executed on one or more processors configure the one or more processors to:/  A computer system, comprising: one or more processors; and a non-transitory computer readable medium coupled to the one or more processors, wherein the non-transitory computer readable medium stores instructions that, when executed, cause the one or more processors to: (Reisman: Fig 1,2; c.9:47-c.10:3: “The processor 20 operates in conjunction with random access memory and read-only memory in a manner well known in the art. The random-access memory (RAM) portion of RAM/ROM22 may be a suitable number of Single In-line Memory Module (SIMM) chips having a storage capacity (typically measured in kilobytes or megabytes) sufficient to store and transfer, inter alia, processing instructions utilized by the processor 20 which may be received from the application programs 29.”;c.10:31-44)
Receiving/receive, by one or more server computers, a first rating for a first application, wherein the first rating was input via a first user interface of a first device by a user of the first device; (Reisman: Fig.1; c.12:1-19: Referring now to FIG.3, an exemplary individual post-sale market data database 300 is provided to receive post-sale market data which is Submitted to the third party aggregator server 14 by the plurality consumers through consumer ter minals 12 in accordance with the exemplary processes described below with respect to FIGS. 5-7.;  c.42: 56-67: A normal distribution has computational attraction for relating U to u, but these concepts may not be very consumer friendly. Rating on a scale intended to yield a normal distribution (or any other non-uniform distribution) may be more acceptable and understandable if a graphic representation can as well as logic items, including software programs, software agents, and the like, that can be rated, and (when embodied in a suitably instrumentable form or usage environment) for which operational usage data can be collected, as was mentioned previously for Web pages.;c.21:16-21: With the service described here the user might be able to obtain access to individual PSMD (both ratings and opera tional data) aggregated from multiple sources to provide experience from thousands to millions of consumers, repre senting a Substantial portion of all consumers of the item.)
Receiving/receive, by the one or more server computers, a second rating for the first application, wherein the second rating was input via a second user interface of a second device by a user of the second device, wherein the second device is different from the first device; (Reisman: Fig.1; c.12:1-19: Referring now to FIG.3, an exemplary individual post-sale market data database 300 is provided to receive post-sale market data which is Submitted to the third party aggregator server 14 by the plurality consumers through consumer ter minals 12 in accordance with the exemplary processes described below with respect to FIGS. 5-7.; c.42: 56-67: A normal distribution has computational attraction for relating U to u, but these concepts may not be very consumer friendly. Rating on a scale intended to yield a normal distribution (or any other non-uniform distribution) may be 
Storing, by the one or more server computers, the first and second ratings in one or more memories; (Fig. 2-3; c.9: 48-56:a memory 28 which, in turn, stores one or more computer 
Computing/compute, by the one or more server computers and based on the first rating and the second rating in the one or more memories, an overall rating for the first application and store the overall rating in the one or more memories; (Fig. 2, 4; c.9: 48-56:a memory 28 which, in turn, stores one or more computer programs 29, an individual post-sale market database 300, and an aggregated post-sale market database 400.; c.11:10-26: The memory 28 preferably also stores a plurality of relational, object-oriented or other databases, such as an individual post-sale market data database 300 and the aggregated post-sale market data database 400, examples of which are depicted in FIGS. 3 and 4, respectively. In referring to the databases depicted therein, it is important to note that the first row of the databases includes a field header for each field of the database and the remaining rows each correspond to one record of the database. Fields of data, are represented by each column. Further or fewer fields and records of data may be used. The databases 300, 400 described herein may be configured into any number of relational databases. In addition, configurations other than database formats, including use of XML formats or other standard and/or self-describing formats may be used to store 
Receiving/receive, by the one or more server computers, a third rating for the first application, wherein the third rating was input via a third user interface of a third device by a user of the third device, wherein the third device is different from the first device and the second device;  (Reisman: Fig.1; c.12:1-19: Referring now to FIG.3, an exemplary individual post-sale market data database 300 is provided to receive post-sale market data which is Submitted to the third party aggregator server 14 by the plurality consumers through consumer ter minals 12 in accordance with the exemplary processes described below with respect to FIGS. 5-7.; c.42: 56-67: A normal distribution has computational attraction for relating U to u, but these concepts may not be very consumer friendly. Rating on a scale intended to yield a normal distribution (or any other non-uniform distribution) may be more acceptable and understandable if a graphic representation can be used with an interactive display. Raters would be presented with a proposed rating graph, such as the common normal curve (which may also show marked values and sigma levels), much like that in FIG. 9a, and select the rating they wish to give by pointing to or entering the value.; c.12:51-64: The post-sale market data field 306 may be used to store the post-sale market data submitted by the consumer for the item. As described previously, the post-sale market data may include a utility rating expressed within a specific scale. Such as a scale of 1 to 10 or a scale of -5 to +5.; c.3:23-36: After the sale, at least one element of post-sale market data corresponding to the identifier is received. The post-sale market data may be a rating, an indication of the utility of the item as perceived by the consumer.; c.32:2-28: As noted previously, the term “item’ should be understood to include both “real. physical items (consisting of atoms), and “virtual' items of ideas, information, media content, or Software, including purely digital 
Storing, by the one or more server computers, the third rating in the one or more memories; (Fig. 2-3; c.9: 48-56:a memory 28 which, in turn, stores one or more computer programs 29, an individual post-sale market database 300, and an aggregated post-sale market database 400.; c.11:10-26: The memory 28 preferably also stores a plurality of relational, object-oriented or other databases, such as an individual post-sale market data database 300 and the aggregated post-sale market data database 400, examples of which are depicted in FIGS. 3 and 4, respectively. In referring to the databases depicted therein, it is important to note that the first row of the databases includes a field header for each field of the database and the remaining rows each correspond to one record of the database. Fields of data, are represented by each column. Further or fewer fields and records of data may be used. The databases 300, 400 described herein may be configured into any number of relational databases. In addition, configurations other than database 
Storing, by the one or more server computers, use data of the first application in the one or more memories, the use data indicating an extent of use of the first application on the third device …(Reisman: Fig. 7; c.32:3-28:as well as logic items, including software pro grams, software agents, and the like, that can be rated, and (when embodied in a suitably instrumentable form or usage environment) for which operational usage data can be col lected, as was mentioned previously for Web pages. Digital virtual items represent a case amenable to reporting of opera tional data. Digital virtual items may depend on associated real items, such as players, viewers, or browsers, as well as remote servers for their use. Digital virtual items may also contain embedded intelligence in the form of logic that is executed using resources of an associated real device. Such as for digital rights management (or for Software program items). Conversely, real items, such as Smart devices, may have digital elements, such as embedded intelligence. Depending on the embodiment of these methods with regard to use case and context, a digital device Such as a computer may be considered an item with or without its application Software, and Such software may or may not be considered a distinct item.; c.32: 28-64: Both ratings data and operational data may apply to both real and virtual items. Operational data on real items may be collected internally by use of intelligence within the item, as a Smart device, but may also be obtainable from measurement instrumentation or management systems external to the item …Operational data may also be collected from virtual items, and this may be done externally, such as from a Web site that serves the item (re mote intelligence) or from a viewer or browser program that presents or otherwise enables use of the item (local intelli gence).; c.33: 4-53: For example, the playing of a CD in some players invokes the lookup of descriptive data from www.cddb.com that enables a remote server to track each time the CD is played.; c.34:24-41: For example, as mentioned, data on CD plays can be used as data or the operational history (i.e. a maintenance history) of an item; c.3: 24-36: Alternatively, the post-sale market data may instead be operational data relating to the item, such as performance history or maintenance requirements for the item over time.; c.5:24-42: “Operational data” as used herein refers to actual operating statistics related to a product or service. Such operating sta tistics will vary based on the item involved…Operational data may be Submitted peri odically by a consumer or may be Submitted by a Smart device which is programmed to report its operational capacity at predetermined intervals. Operational data can also be under stood to be an objective counterpart to Subjective rating data; c.17:41-48: Operational events sensed by Smart devices may also serve as trigger events for requesting consumer ratings, whether based on usage milestones, or maintenance or failure events.; c.23:42-46: With regard to PSMD, such a tool would serve as a ratings bot that would keep track of time and usage, and remind consumers when ratings (or operational data) should be Sub mitted, for all the consumers items.; c.25: 35-47: For example, operational data on a Web page might include clickstream data, including prior and next click and time spent viewing a page or item.;  c.33: 4-53: For example, the playing of a CD in some players invokes the lookup of descriptive data from www.cddb.com that enables a remote server to track each time the CD is played.; c.34:24-41: For example, as mentioned, data on CD plays can be used as data about both the CD and about the CD player as items… Another example of interest is the use of a Web search engines that obtain implicit, observed user feedback relating to the relevance of a search result (such as time spent viewing the page). Here the data relates not to the Web page as an item in itself, but to the search result, with regard to its relevance to the specific search request, and is thus considered direct operational data relating to the search as a Software/service item.); c.21:16-21: With the service described here the user might be able to obtain access to individual PSMD (both ratings and opera tional data) aggregated from multiple sources to provide experience from thousands to millions of consumers, repre senting a Substantial portion of all consumers of the item.; Fig. 2-3; c.9: 48-56:a memory 28 which, in turn, stores one 
correlating, by the one or more server computers, the use data stored in the one or more memories… (Reisman: c.29:3-24:Thus for example, a car buyer who does 40,000 miles per year of highway driving might view detail and Summary data adjusted to an average driver (12,000 miles of mixed driving), or a subset of filtered data drawn only from similar drivers, or custom-analyzed data that took the experience of all drivers, but adjusted them to estimate what they “would have been under the target conditions. For some uses, it may be desirable to adjust the data for both Ferraris and Civics to a single norm, but for a prospective Ferrari purchaser, that might not be the most useful analysis.; c.22:1-29: Operational data from the purchaser's own autos could be used to automatically create a driver profile, to be used instead of or in addition to the purchaser's self-description. Such simulations may address handling and driving performance as well as maintenance and reliability, based on actual data that characterize the consumer. This is just one example of a broader opportunity to use a consumer's own PSMD to characterize the consumers needs and preferences, and to then use that information as a filter for assessing PSMD from others on prospective purchases. The methods described here provide a way to collect data to enable collaborative filtering based on preferences of other consumers with similar rating profiles, as well as to enable selective filtering of PSMD to give preference to the experience of a Subset of consumers with similar profiles. Again, it is the ability to gain access to the individual PSMD data (whether directly or through intermediaries that protect private data) that enables such custom-filtered applications of PSMD. Related to this is the desire to develop special categories of data about consumers that could be useful in analysis, such as data that qualifies the authority of a consumer as rater of a given type or class of item. This could include demographic and psychographic data, but can also include indirect behavioral data that can be sensed from the consumer's activity in the various tools described here, including possession of many items in related categories, trust data that is specific to the item class, as well as other similar data obtainable from other sources.; c.21:45-67: A more advanced example of the use of such data might be in a simulator for a new car purchaser. Such a simulator might gather information from the consumeron his driving habits and preferences, and then select operational experience data for a proposed purchase from a matching Subset of consumers in order to extrapolate how that car would be expected to behave under the conditions specified. Where data is limited because of a new car model change, this might weight both data on the current model, and on prior models expected to behave similarly. Consumers with differ ent personal characteristics would thus obtain a simulation of prospective usage that corresponds to their characteristics and is based on a review of the actual operational data relevant to those characteristics.; c.46:42-54: Just as attributes are weighted to meet the user's profile and objectives, the selec tion of PSMD sources can also be custom weighted to create custom aggregations to serve the user's current purpose.)
…updating, by the one or more server computers and based on the third rating in the one or more memories, the overall rating and storing the updated overall rating in the one or more memories; (c.14:15-25: The number of submissions field 406 may contain an indi cation of the number of consumers who have submitted data for the particular item. This number may be used to average the ratings provided by the plurality of consumers. The Sum marized post-sale market data field 408 may be used to store the Summarized rating or group rating of the particular item type identified in field 402, as determined from the sum of the ratings scores submitted divided by the number of submis sions reflected in field 406, and may be used similarly for Summarized forms of operational data; Claim 22. The method of claim 16, further comprising: updating the group rating upon receipt of a subsequent rating from at least one of said current user and a second user. ; 23. The method of claim 22, wherein said providing the group rating is performed substantially in real-time upon receipt of the subsequent rating. ; claim.1: and generating an item data analysis, which is presented to the current user.; c.29:3-24:Thus for example, a car buyer who does 40,000 miles per year of highway driving might view detail and Summary data adjusted to an average driver (12,000 miles of mixed driving), or a subset of filtered data drawn only from similar drivers,;)
in accordance with a determination that the criteria is not met, … (Reisman: c.29:3-24:Thus for example, a car buyer who does 40,000 miles per year of highway driving might view detail and Summary data adjusted to an average driver (12,000 miles of mixed driving), or a subset of filtered data drawn only from similar drivers, or custom-analyzed data that took the experience of all drivers, but adjusted them to estimate what they “would have been under the target conditions. For some uses, it may be desirable to adjust the data for both Ferraris and Civics to a single norm, but for a prospective Ferrari purchaser, that might not be the most useful analysis.; c.22:1-29: Operational data from the purchaser's own autos could be used to automatically create a driver profile, to be used instead of or in addition to the purchaser's self-description. Such simulations may address handling and driving performance as well as maintenance and reliability, based on actual data that characterize the consumer. This is just one example of a broader opportunity to use a consumer's own PSMD to characterize the consumers needs and preferences, and to then use that information as a filter for assessing PSMD from others on prospective purchases. The methods described here provide a way to collect data to enable collaborative filtering techniques for proposing new products to be considered based on preferences of other consumers with similar rating profiles, as well as to enable selective filtering of PSMD to give preference to the experience of a Subset of consumers with similar profiles. Again, it is the ability to gain access to the individual PSMD data (whether directly or through intermediaries that protect private data) that enables such custom-filtered applications of PSMD. Related such as data that qualifies the authority of a consumer as rater of a given type or class of item. This could include demographic and psychographic data, but can also include indirect behavioral data that can be sensed from the consumer's activity in the various tools described here, including possession of many items in related categories, trust data that is specific to the item class, as well as other similar data obtainable from other sources.; c.21:16-21: With the service described here the user might be able to obtain access to individual PSMD (both ratings and opera tional data) aggregated from multiple sources to provide experience from thousands to millions of consumers, repre senting a Substantial portion of all consumers of the item.; c.46:41-54; c.21:45-67)
displaying, by an electronic display, …a representation of the overall rating, wherein the representation of the overall rating is based on a latest overall rating for the first application stored in the one or more memories. (c.10:9-19: Output devices may include any commonly known devices used to present data to an System operator of the third party aggrega tor server 14 or to transmit data over the computer network 10 to, for example, the consumer terminals 12.;  Claim  19. The method of claim 16, further comprising : providing the group rating to a plurality of users. ; 20. The method of claim 19, wherein the plurality of users comprise a plurality of subscribers. ; 21. The method of claim 19, wherein said providing further comprises: providing the group rating to the plurality of users over a computer network. ; 22. The method of claim 16, further comprising: updating the group rating upon receipt of a subsequent rating from at least one of said current user and a second user. ; 23. The method of claim 22, wherein said providing the group rating is performed substantially in real-time upon receipt of the subsequent rating. ; claim.1: and generating an item data analysis, which is presented to the current user.; c.29:3-24:Thus for example, a car buyer who does 40,000 miles per year of highway driving might view detail and Summary data adjusted to an average driver (12,000 miles of mixed driving), or a subset of filtered data drawn only from similar drivers,; c.4:16-29: The post-sale market data is converted to a standard format, and a summary of the post-sale market data is generated for the class of items based on the converted post-sale market data.; c.14:15-25: The summarized post-sale market data 
Reisman fails to clearly describe:
Storing, by the one or more server computers, use data of the first application in the one or more memories, the use data indicating an extent of use of the first application on the third device and based on least in part on software executed on the third device identifying instances of the first application being opened on the third device; (bold emphasis added)
correlating, by the one or more server computers, the use data stored in the one or more memories with an expected extent of use of the first application to determine a criteria for automating the update of ratings for the first application, wherein the criteria accounts for when use data quality is below a threshold; (bold emphasis added)
in accordance with a determination that the criteria is met, updating, by the one or more server computers and based on the third rating in the one or more memories, the overall rating and storing the updated overall rating in the one or more memories;(bold emphasis added)
in accordance with a determination that the criteria is not met, forgoing update, by the one or more server computers, of the overall rating based on the third rating;(bold emphasis added)
displaying, by an electronic display, a representation of the first application and a representation of the overall rating, wherein the representation of the overall rating is based on a latest overall rating for the first application stored in the one or more memories.(bold emphasis added)
Mote however, in analogous art of providing application ratings, teaches:
Storing, by the one or more server computers, use data of the first application in the one or more memories, the use data indicating an extent of use of the first application on the third device and based on least in part on software executed on the third device identifying instances of the first application being opened on the third device; (bold emphasis added) ( [0030]: Submission analyzer 324 may consider various client device usage indications in conjunction with user submissions. For example, submission analyzer 324 (or some other module of fraudulent submission detector 306) may receive usage information from client devices 326. Usage information may include indications of whether and when applications crash, whether and when applications were installed and/or launched, and other usage indications. As one example of how submission analyzer may use usage information, if a submission includes complaints about how the application crashes all the time, but the submission analyzer never received any crash reports, this may indicate that the submission is fraudulent. As another example, if a submission includes comments on the application, but the application was never launched, this may indicate that the submission is fraudulent.)
correlating, by the one or more server computers, the use data stored in the one or more memories with an expected extent of use of the first application7 to determine a criteria for automating the update of ratings for the first application, wherein the criteria accounts for when use data quality is below a threshold; (bold emphasis added) ([0029]: Submission analyzer 324 may consider the number of user submissions as a fraction of the number of application downloads/installations. Submission analyzer 324 may compute or maintain a ratio (e.g., per application and/or per user) of the number of user submissions (e.g., ratings, comments, reviews, abuse flags, shares, likes, +1's or other social networking interactions, etc.) over (i.e., as a fraction of) the number of downloads/installations of the associated application… Submission analyzer 324 may compare the computed ratio to a threshold to determine whether the ratio of submission is too high. The threshold may be based on, for example, a study or computed statistics that show that only 10% of users that download an application rate it and/or comment on it. Submission analyzer 324 may compare the computed ratio to ratios of submission for other applications or users, for example, to determine whether the current user or application is far outside (e.g., beyond a determined threshold) an average ratio for other applications/users. Submission analyzer 324 may determine Submission analyzer 324 may consider various client device usage indications in conjunction with user submissions. For example, submission analyzer 324 (or some other module of fraudulent submission detector 306) may receive usage information from client devices 326. Usage information may include indications of whether and when applications crash, whether and when applications were installed and/or launched, and other usage indications. As one example of how submission analyzer may use usage information, if a submission includes complaints about how the application crashes all the time, but the submission analyzer never received any crash reports, this may indicate that the submission is fraudulent. As another example, if a submission includes comments on the application, but the application was never launched, this may indicate that the submission is fraudulent.; [0026]: If the suspicion score is above a defined threshold, submission analyzer 324 may generate an intermediate signal that indicates an enhanced likelihood of the current comment/review being fraudulent. This intermediate signal may be used to generate and output a detection conclusion (e.g., 330) that indicates that the current submission is fraudulent. ; [0028]:  Submission analyzer 324 may determine whether a current or incoming rating is suspicious and may generate an intermediate signal that indicates an enhanced likelihood of the current rating being fraudulent. This intermediate signal may be used to generate and output a detection conclusion (e.g., 330) that indicates that the current submission is fraudulent. )
in accordance with a determination that the criteria is met, updating, by the one or more server computers and based on the third rating in the one or more memories, the overall rating and storing the updated overall rating in the one or more memories;(bold emphasis added) ([0037] As one example, the application store 208 may receive various detection conclusions related to fraudulent submissions. The application store 208 may determine which software applications (e.g., hosted by the application store) and/or include removing suspicious submissions (e.g., ratings, reviews, comments, etc.) from hosted webpage associated with the target applications. In this respect, users of the application store may be unable to see the fraudulent ranking/comments. Penalties to applications may include altering the way target applications appear in search results, rankings, suggestions and the like. For example, if a user searches the application store 208 by keyword or browses applications by category, applications that are being penalized may appear (e.g., be ranked) lower than they otherwise would if they were not being penalized. For example, ranking algorithms may ignore fraudulent rankings and/or comments.; Fig. 4; [0020] Fraudulent submission detector 206 may analyze submissions (e.g., ratings, comments, reviews, abuse flags, shares, likes, +1's or other social networking interactions, etc.), including current (e.g., recently received) submissions and/or past (e.g., logged or saved) submissions. Past submissions may be stored in various places, for example, one of the following: the fraudulent submission detector 206, the application store 208 and application storage 210. Using current submission information past/logged submission information, the fraudulent submission detector 206 may differentiate fraudulent information or spam from legitimate information, e.g., legitimate information submitted by a real user of an application. Once a fraudulent submission is detected, the fraudulent submission detector 206 may send a detection conclusion (e.g., signaling a fraudulent rating/comment) to various services that may use the detection conclusion. For example, application store 208 may use the detection conclusion to ignore a rating/comment,; [0042]: At step 406, the fraudulent submission detector may analyze one or more of the submissions to detect a bad or undesirable submission (e.g., a fraudulent, spam-infested or otherwise not legitimate submission) related to at target application (e.g., one of the applications hosted by the application service). At step 408, the fraudulent submission detector may generate a detection conclusion related to the target applications, as explained in detail herein. At step 410, various services, modules, routines or the like may use the detection conclusion to alter their behavior. For example, a service may impose one or more penalties on the target application and/or user account(s) associated 
in accordance with a determination that the criteria is not met, forgoing update, by the one or more server computers, of the overall rating based on the third rating;(bold emphasis added) ([0037] As one example, the application store 208 may receive various detection conclusions related to fraudulent submissions. The application store 208 may determine which software applications (e.g., hosted by the application store) and/or which users/accounts are associated with the fraudulent submissions. The application store 208 may impose penalties on applications and/or users associated with fraudulent submissions.; [0038] Penalties to applications may include removing suspicious submissions (e.g., ratings, reviews, comments, etc.) from hosted webpage associated with the target applications. In this respect, users of the application store may be unable to see the fraudulent ranking/comments. Penalties to applications may include altering the way target applications appear in search results, rankings, suggestions and the like. For example, if a user searches the application store 208 by keyword or browses applications by category, applications that are being penalized may appear (e.g., be ranked) lower than they otherwise would if they were not being penalized. For example, ranking algorithms may ignore fraudulent rankings and/or comments.; Fig. 4; [0020] Fraudulent submission detector 206 may analyze submissions (e.g., ratings, comments, reviews, abuse flags, shares, likes, +1's or other social networking interactions, etc.), including current (e.g., recently received) submissions and/or past (e.g., logged or saved) submissions. Past submissions may be stored in various places, for example, one of the following: the fraudulent submission detector 206, the application store 208 and application storage 210. Using current submission information past/logged submission information, the fraudulent submission detector 206 may differentiate fraudulent information or spam from legitimate information, e.g., legitimate information submitted by a real user of an application. Once a fraudulent submission is detected, the fraudulent submission detector 206 may send a detection conclusion (e.g., signaling a fraudulent rating/comment) to various services that may use the detection conclusion. For example, application store 208 may use the detection conclusion to ignore a rating/comment,; 
displaying, by an electronic display, a representation of the first application and a representation of the overall rating, wherein the representation of the overall rating is based on a latest overall rating for the first application stored in the one or more memories.(bold emphasis added) (Mote:  [0018] Application store 208 (also referred to as an application marketplace) may be an on-line service that allows users to discover and download software applications through an interface associated with the application store 208. The interface may be, for example, a webpage that may be viewed by a user via a web browser (e.g., a desktop browser or a mobile browser). As another example, the interface may be a mobile application that runs natively on a mobile device or other computing device. The interface may allow users to browse and search a catalog or database (e.g., application storage 210) of available applications. The interface may allow users to select an application for download and installation. The interface may allow users to view information related to the application, for example, a general description of the application, reviews of the application submitted by other users and/or a rating of the application (e.g., [1-5] stars out of 5 stars, or a first number [integer or decimal] out of a second maximum number). The interface may allow users to submit information (i.e., submissions) related to the application, for example, reviews of the application and/or a rating of the application.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Reisman’s “method”, “computer readable medium”, and “system”, as described above, to clearly include storing use data that includes detected application opening data, correlating use data [from multiple users] with a pattern/expected use of the application to be used as a criteria/threshold for comparison with user profiles/use data   in determining whether to exclude ratings from the respective users in the overall rating and displaying representations of the application and the updated overall rating in view of Mote in order to provide an improved recommendation/rating system that detects fraudulent ratings to increase the accuracy of ranking applications and/or content and protect users from undesirable content ([0012]-[0013]; [0004]-[0005]) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Reisman with the teachings of Mote, as described above, in the same field of user item ratings and analysis and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reisman (at least: c.14:15-24; c.29:3-24; c.22:1-29; c.21:16-21; c.32:3-28; c.52:20-25; c.46:30-54) describing generating aggregate/summarized ratings for an application and providing aggregate and summary data based on filtered subsets of users having similar/desireable operational, i.e. application usage, profiles based on profile comparisons, i.e. providing ratings from similar users and excluding dissimilar/undesirable user data and ratings, the results of the combination were predictable, (MPEP 2143 A).

Claims 22, 30, and 38, 
Reisman/Mote teach all the limitations of parent claims 21, 29, and 37 as described above.
Reisman further teaches: wherein the use is detected by the third device.  (Reisman: Fig. 7; c.5:24-42: “Operational data” as used herein refers to actual operating statistics related to a product or service. Such operating sta tistics will vary based on the item involved…Operational data may be Submitted peri odically by a consumer or may be Submitted by a Smart device which is programmed to report its operational capacity at predetermined intervals. Operational data can also be under stood to be an objective counterpart to Subjective rating data; c.17:41-48: Operational events sensed by Smart devices may also serve as trigger events for requesting consumer ratings, whether based on usage milestones, or maintenance or failure events.; c.23:42-46: With regard to PSMD, such a tool would serve as a ratings bot that would 


Claims 23, 31, and 39, 
Reisman/Mote teach all the limitations of parent claims 21, 29, and 37 as described above.
Reisman further teaches: 
Receiving/receive a request for a rating for the first application, wherein the request is for a fourth device different from the first device, the second device, and the third device; (Reisman: Fig.1; c.14:25-57: Turning now to FIG. 5, therein is depicted an exemplary process 500 by which a consumer may submit and retrieve post-sale market data according to certain embodiments of the present invention. The process begins when a consumer searches for an item to purchase (step 502). This search may take place online or offline. Upon finding one or more items, the consumer may optionally access individual or aggregate data for the items (step 504). ; c.15:54-58: One is primarily prior to sale, where the interaction is to access existing post-sale market data as part of a purchase decision Support process.; c.29:3-24: Thus for example, a car buyer who does 40,000 miles per year of highway driving might view detail and Summary data adjusted to an average driver (12,000 miles of mixed driving), or a subset offiltered data drawn only from similar drivers, or custom-analyzed data that took the experience of all drivers, but adjusted them to estimate what they “would have been under the target conditions.; 
in response to the request, outputting/output the overall rating to the fourth device.  (Reisman: c.14:25-57: Turning now to FIG. 5, therein is depicted an exemplary process 500 by which a consumer may submit and retrieve post-sale market data according to certain embodiments of the present invention. The process begins when a consumer searches for an item to purchase (step 502). This search may take place online or offline. Upon finding one or more items, the consumer may optionally access individual or aggregate data for the items (step 504). ; c.15:54-58: One is primarily prior to sale, where the interaction is to access existing post-sale market data as part of a purchase decision Support process.; c.29:3-24: Thus for example, a car buyer who does 40,000 miles per year of highway driving might view detail and Summary data adjusted to an average driver (12,000 miles of mixed driving), or a subset offiltered data drawn only from similar drivers, or custom-analyzed data that took the expe rience of all drivers, but adjusted them to estimate what they “would have been under the target conditions.; c.14:15-24: The Sum marized post-sale market data field 408 may be used to store the Summarized rating or group rating of the particular item type identified in field 402, as determined from the sum of the ratings scores submitted divided by the number of submis sions reflected in field 406, and may be used similarly for Summarized forms of operational data.; Fig. 4 c.7:44-57: “This aggregated data may then be provided to a plurality of consumers who have access to the data in order to assist in purchasing decisions”)

Claims 24, 32, and 40, 
Reisman/Mote teach all the limitations of parent claims 23, 31, and 39 as described above.
wherein the overall rating is specific to the fourth device such that a second overall rating for the first application that is specific to a fifth device is different from the overall rating.  (Reisman:c.40:3-35: The use of both metrics (U and U/S) enables different buyers to use different economic utility/value criteria. ; c.46:41-54: By obtaining PSMD that includes total utility, U, its uni formly distributed equivalent u, as well as utility relative to price, U/S, and some set of multiattribute components of utility, a buyer can piece together a customized re-evaluation of available utility feedback that is adjusted to match the buyers own objectives for weightings of U, U/S, and the various components. Analytics (analytical tools), as described in the specification, can be used to help the buyer create such custom-weighted views. Just as attributes are weighted to meet the user's profile and objectives, the selection of PSMD sources can also be custom weighted to create custom aggregations to serve the user's current purpose.; c.29:3-24: Thus for example, a car buyer who does 40,000 miles per year of highway driving might view detail and Summary data adjusted to an average driver (12,000 miles of mixed driving), or a subset offiltered data drawn only from similar drivers, or custom-analyzed data that took the expe rience of all drivers, but adjusted them to estimate what they “would have been under the target conditions.; c.21:45-67: A more advanced example of the use of such data might be in a simulator for a new car purchaser. Such a simulator might gather information from the consumeron his driving habits and preferences, and then select operational experience data for a proposed purchase from a matching Subset of consumers in order to extrapolate how that car would be expected to behave under the conditions specified. Where data is limited because of a new car model change, this might weight both data on the current model, and on prior models expected to behave similarly. Consumers with differ ent personal characteristics would thus obtain a simulation of prospective usage that corresponds to their characteristics and is based on a review of the actual operational data relevant to those characteristics.)

Claims 25, 33, and 41, 
Reisman/Mote teach all the limitations of parent claims 21, 29, and 37 as described above.
Reisman further teaches:
Generating/generate a first quality profile that includes user data corresponding to use of the first application on the third device; (Reisman: c.22:1-29: Operational data from the purchaser's own autos could be used to automatically create a driver profile, to be used instead of or in addition to the purchaser's self-description. Such simulations may address handling and driving performance as well as maintenance and reliability, based on actual data that characterize the consumer. This is just one example of a broader opportunity to use a consumer's own PSMD to characterize the consumers needs and preferences, and to then use that information as a filter for assessing PSMD from others on prospective purchases. The methods described here provide a way to collect data to enable collaborative filtering techniques for proposing new products to be considered based on preferences of other consumers with similar rating profiles, as well as to enable selective filtering of PSMD to give preference to the experience of a subset of consumers with similar profiles.)
Generating a second quality profile that includes user data corresponding to use of the first application on the first device, the second device, or another device other than the third device, (Reisman: c.22:1-29: Operational data from the purchaser's own autos could be used to automatically create a driver profile, to be used instead of or in addition to the purchaser's self-description. Such simulations may address handling and driving performance as well as maintenance and reliability, based on actual data that characterize the consumer. This is just one example of a broader opportunity to use a consumer's own PSMD to characterize the consumers needs and preferences, and to then use that information as a filter for assessing PSMD from others on prospective purchases. The methods described here provide a way to collect data to enable collaborative filtering techniques for proposing new products to be considered based on preferences of other consumers with similar rating profiles, as well as to enable selective filtering of PSMD to give preference to the experience of a subset of consumers with similar profiles.; c.52:5-14: wherein the analyzing modifies a correlation weighting to operational data aggregated from item users with characterizations that are similar or dissimilar to a consumer profile.)
Reisman fails to clearly teach:
…wherein the criteria is based on comparing the first quality profile with the second quality profile.
Mote however, in analogous art of providing application ratings, teaches:
…wherein the criteria is based on comparing the first quality profile with the second quality profile. ([0032] As another example of detecting suspicious submission timing or volume patterns, submission analyzer 324 may compare a current submission to one or more previously received submissions (e.g., submissions stored/logged in submission information log 322). Submission analyzer 324 may look at time information related to previously received submissions (e.g., timestamps related to when the submission was received). Submission analyzer 324 may detect suspicious submission timing related to applications and/or users. For example, if a particular user rates a large number of applications, one right after the other, this may indicate that the submissions are fraudulent. As another example, if a particular application receives a large number of submissions, one right after the other, this may indicate that the submissions are fraudulent. Submission analyzer 324 may use known " normal" quantities or rates of submission to determine whether a detected pattern or submission is suspicious. Submission analyzer 324 may detect whether a series of submissions (e.g., X [integer or decimal] submissions within Y [time period]) is greater than a known or defined threshold, and if the threshold is exceeded, submission analyzer 324 may generate an intermediate signal that indicates an enhanced likelihood of a recent submission being fraudulent. This intermediate signal may be used to generate and output a detection conclusion (e.g., 330) that indicates that the current submission is fraudulent.; [0029]: Submission analyzer 324 may compare the computed ratio to a threshold to determine whether the ratio of submission is too high. The threshold may be based on, for example, a study or computed statistics that show that only 10% of users that download an application rate it and/or comment on it. Submission analyzer 324 may compare the computed ratio to ratios of submission for other applications or users, for example, to determine whether the current user or application is far outside (e.g., beyond a determined threshold) an average ratio for other applications/users. Submission analyzer 324 may determine whether a current or incoming rating/comment is suspicious (e.g., because it pushes a computed submission ratio outside of acceptable ranges) and may generate an intermediate signal that indicates an enhanced likelihood of the current rating/comment being fraudulent. This intermediate signal may be used to 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Reisman’s “method”, “computer readable medium”, and “system”, as described above, to clearly include the criteria for determining “quality” ratings is based on comparing quality profiles, i.e. user profile/use data, in view of Mote in order to provide an improved recommendation/rating system that detects fraudulent ratings to increase the accuracy of ranking applications and/or content and protect users from undesirable content ([0012]-[0013]; [0004]-[0005]) (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Reisman with the teachings of Mote, as described above, in the same field of user item ratings and analysis and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reisman (at least: c.14:15-24; c.29:3-24; c.22:1-29; c.21:16-21; c.32:3-28; c.52:20-25; c.46:30-54) describing generating aggregate/summarized ratings for an application and providing aggregate and summary data based on filtered subsets of users having similar/desireable operational profiles based on profile comparisons, i.e. providing ratings from similar users and excluding dissimilar/undesirable user data and ratings, the results of the combination were predictable, (MPEP 2143 A).

Claims 26, 34, and 42,
Reisman/Mote teach all the limitations of parent claims 21, 29, and 37 as described above.
Reisman further teaches:
in accordance with a determination that the user data meets a second criteria different from the first criteria: (Reisman: c.13:15-28: The trust data field 310 is optionally provided to store an indication of need for adjustments based on inferred peculiarities of the consumer's rating behavior, such as whether the consumer is consistently too harsh or too forgiving in evaluating items, as well as other parameters relating to trust. For example, if a consumer consistently Submits ratings which are skewed well above or below “average” ratings, that consumer's future ratings may be adjusted to insure a according to their trust data as stored in trust data field 310 prior to averaging.; c.28:24-36: Building on this approach, one important element in apply ing PSMD is in the probable need for adjustments based on recognized peculiarities of the consumer's rating behavior, Such as whether the consumer is consistently too harsh or too forgiving in evaluating items, as well as other parameters relating to trust and validity. Once a consumer has Submitted an appropriate number of ratings to determine Such behavior relative to the known pattern of ratings by others for the same respective item types, a trust analysis can be done, and suit able adjustments made to the data. This can be done locally and with complete privacy by a consumer's own ratings bot, as a component of usage/asset management tools 83, or by a collector server 84.; c.37:44-49)
generating/generate a weighting factor for the third rating, wherein the weighting factor reduces a weight of the third rating on the overall rating when updating the overall rating; (Reisman: c.19:42-55: Providers of value-added tools/analytics software and/or services 87 represent another important specialty role. Much of the art of drawing useful conclusions from PSMD is in the mathematical and statistical data mining techniques used to select, weight, and interpret the raw data from individual consumers.; c.28:37-65: In any case, the methods would seek to use appropriate weightings to adjust for non-uniformities that could be inferred to be peculiar to the rater as an individual and not meaningfully reflective of the rater's experience of the item itself for pur poses of inferring how another consumer might experience the same item (but not to normalize out the underlying pat terns relating to the item itself).; c.13:15-28: The trust data field 310 is optionally provided to store an indication of need for adjustments based on inferred peculiarities of the consumer's rating behavior, such as whether the consumer is consistently too harsh or too forgiving in evaluating items, as well as other parameters relating to trust. For example, if a consumer consistently Submits ratings which are skewed well above or below “average” ratings, that consumer's future ratings may be adjusted to insure a more uniform or normal distribution of ratings for tracked items; c.13:55-67: In either event, the aggregated and Summarized data may be generated by averaging the ratings Submitted by the plurality of consumers, or may be performed by weighing or adjusting the data Submitted by each consumer according to their trust data as stored in trust data field 310 prior to averaging.; Fig.3; c.28:24-36: Building on this approach, one important element in apply ing PSMD is in the probable need for adjustments based on recognized peculiarities of the consumer's rating behavior, Such as whether the consumer is consistently too harsh or too forgiving in evaluating items, as well as other parameters relating to trust and validity. Once a consumer has Submitted an appropriate number of ratings to determine Such behavior relative to the known pattern of ratings by others for the same respective item types, a trust analysis can be done, and suit able adjustments made to the data. This can be done locally and with complete privacy by a consumer's own ratings bot, as a component of usage/asset management tools 83, or by a collector server 84.; c.44:27-42: Thus if a consumer rarely gave a bad rating, his responses could be skewed downward by any of a variety of mappings. Another consumer might always rate things near average, so the mapping might stretch that consumer's curve outward in both directions.;c.45:21-38: This could be done by using a weighted combination of the raw individual rating and the fully adjusted rating to obtain a partial normalization (and Such weighting could be varied heuristically for best results).) 
updating/update, based on the third rating and the weighting factor, the overall rating.  (Reisman: c.19:42-55; c.28:37-65; c.13:15-28: The trust data field 310 is optionally provided to store an indication of need for adjustments based on inferred peculiarities of the consumer's rating behavior, such as whether the consumer is consistently too harsh or too forgiving in evaluating items, as well as other parameters relating to trust. For example, if a consumer consistently Submits ratings which are skewed well above or below “average” ratings, that consumer's future ratings may be adjusted to insure a more uniform or normal distribution of ratings for tracked items; c.13:55-67: In either event, the aggregated and Summarized data may be generated by averaging the ratings Submitted by the plurality of consumers, or may be performed by weighing or adjusting the data Submitted by each consumer according to their trust data as stored in trust data field 310 prior to averaging.; a trust analysis can be done, and suit able adjustments made to the data. This can be done locally and with complete privacy by a consumer's own ratings bot, as a component of usage/asset management tools 83, or by a collector server 84.) 

Claims 27, 35, and 43, 
Reisman/Mote teach all the limitations of parent claims 21, 29, and 37 as described above.
Reisman fails to clearly describe: wherein the use data corresponding to use of the first application on the third device includes at least one of the following: a number of times that the application was opened during a specified time interval; a time of day that the application was opened; a session length for the application; a location of the third device when the application was opened; and an indication of an amount of money used for in-application purchases in the first application.  
Mote however, in analogous art of providing application ratings, teaches: wherein the use data corresponding to use of the first application on the third device includes at least one of the following: a number of times that the application was opened during a specified time interval; a time of day that the application was opened; a session length for the application; a location of the third device when the application was opened; and an indication of an amount of money used for in-application purchases in the first application.(Mote: [0030] Submission analyzer 324 may consider various client device usage indications in conjunction with user submissions. For example, submission analyzer 324 (or some other module of fraudulent submission detector 306) may receive usage information from client devices 326. Usage information may include indications of whether and when applications crash, whether and when applications were installed and/or launched, and other usage indications. As one example of how submission analyzer may use usage information, if a submission includes complaints about how the application crashes all the time, but the submission analyzer never received any crash reports, 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Reisman’s “method”, “computer readable medium”, and “system”, as described above, to clearly include collecting usage data relating to the application that includes when the application was opened in view of Mote in order to provide an improved recommendation/rating system that detects fraudulent ratings to increase the accuracy of ranking applications and/or content and protect users from undesirable content ([0012]-[0013]; [0004]-[0005]) (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Reisman with the teachings of Mote, as described above, in the same field of user item ratings and analysis and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reisman (at least: c.29:3-24; c.22:1-29; c.21:16-21) describing providing aggregate and summary rating data based on filtered subsets of users having similar/desireable profiles that include operational data of the item being rated, the results of the combination were predictable, (MPEP 2143 A).

Claim 28, 36, and 44, 
Reisman/Mote teach all the limitations of parent claims 21, 29, and 37 as described above.
Reisman further teaches: wherein the first rating is weighted more than the second rating for the overall rating.  (Reisman: c.19:42-55: Providers of value-added tools/analytics software and/or services 87 represent another important specialty role. Much of the art of drawing useful conclusions from PSMD is in the mathematical and statistical data mining techniques used to For example, if a consumer consistently Submits ratings which are skewed well above or below “average” ratings, that consumer's future ratings may be adjusted to insure a more uniform or normal distribution of ratings for tracked items; c.13:55-67: In either event, the aggregated and Summarized data may be generated by averaging the ratings Submitted by the plurality of consumers, or may be performed by weighing or adjusting the data Submitted by each consumer according to their trust data as stored in trust data field 310 prior to averaging.; Fig.3; c.28:24-36: Building on this approach, one important element in apply ing PSMD is in the probable need for adjustments based on recognized peculiarities of the consumer's rating behavior, Such as whether the consumer is consistently too harsh or too forgiving in evaluating items, as well as other parameters relating to trust and validity. Once a consumer has Submitted an appropriate number of ratings to determine Such behavior relative to the known pattern of ratings by others for the same respective item types, a trust analysis can be done, and suit able adjustments made to the data. This can be done locally and with complete privacy by a consumer's own ratings bot, as a component of usage/asset management tools 83, or by a collector server 84.; c.44:27-42: Thus if a consumer rarely gave a bad rating, his responses could be skewed downward by any of a variety of mappings. Another consumer might always rate things near average, so the mapping might stretch that consumer's curve outward in both directions.;c.45:21-38: Normalization mappings might also be weighted to leave some rater skew, to avoid the risk of falsifying valid extremes (where a consumer validly has non-average experience). Such as when few ratings have been obtained, or when inherent variability for an item type or rater is high. In other words, the methods would seek to adjust for non-uniformities that could be inferred to be peculiar to the rater as an individual and not meaningfully reflective of the rater's experience of the item itself 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Shah US 20150370801 A1 describing performing filtering operations to filter out erroneous or fraudulent ratings based on comparison to a historical profile of rating behavior; 
US 20130046772 A1 describing filtering out user behavior based on comparison with a threshold derived from statistical analysis of typical user behavior; 
E. Costa-Montenegro, A. B. Barragáns-Martínez, M. Rey-López, F. A. Mikic-Fonte and A. Peleteiro-Ramallo, "Which App? A recommender system of applications in markets by monitoring users' interaction," 2011 IEEE International Conference on Consumer Electronics (ICCE), 2011, pp. 353-354, doi: 10.1109/ICCE.2011.5722623.: describing monitoring application usage to determine which applications to recommend to a user and including explicit and implicit ratings based on statistics of use of applications as input to the recommendations server; 
Shah et al. “Method and System to Automatically Compute, Rank and Display an Application Rating based on device profile”, An IP.com Prior Art Database Technical Disclosure, 2012, IP.com Number: IPCOM000220887D: describing providing “overall” ratings of applications based on ratings from users with similar device profiles, including type of device and configuration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2106.07(a)(III): “At Step 2A Prong Two or Step 2B, there is no requirement for evidence to support a finding that the exception is not integrated into a practical application or that the additional elements do not amount to significantly more than the exception unless the examiner asserts that additional limitations are well-understood, routine, conventional activities in Step 2B.” 
        2 October 2019 Guidance (III)(D): “However, well-known, routine, conventional activity is not a consideration at Step 2A in the 2019 PEG.” And footnote 82: “The exception is when an examiner had concluded, in Step 2A Prong Two, that an additional element was insignificant extra-solution activity, in which case the examiner should re-evaluate, in Step 2B, whether the element is unconventional (i.e., more than what is well-understood, routine, conventional activity) in the field.”
        3 October 2019 Guidance, footnote 82: “Explanation of Step 2B in a rejection written after the 2019 PEG will likely be shorter than in the past because many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, are not reevaluated in Step 2B.”
        4 See 112(b) rejection and interpretation
        5 E.g. pattern or other historical or representative value such as a statistical percentage or average
        6 E.g. including correlating data regarding “downloads” as taught by Mote
        7 E.g. Spec: [0045]: “the overall user profile data (or a large amount of the data) is correlated for a large number of users, and patterns are identified for which many users correlate. “, i.e. the BRI of “expected extent of use” includes a pattern of use correlated from a plurality of users data